Citation Nr: 1038230	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
January 2006, the RO denied the Veteran's claim for an increased 
rating for PTSD, then evaluated as 30 percent disabling.  Based 
on the receipt of additional evidence, the RO, by rating decision 
dated September 2008, assigned a 50 percent evaluation for PTSD, 
effective July 2005.  In addition, the Veteran has disagreed with 
an April 2007 rating action that denied his claim for service 
connection for residuals of a head injury.

The Board notes the Veteran indicated on his substantive appeal 
concerning his claim for an increased rating for PTSD that he 
wanted a hearing before a Veterans Law Judge at the RO.  He 
requested a hearing at the "Albany VA" on his substantive 
appeal addressing the claim for service connection for residuals 
of a head injury.  In March 2009, the Veteran withdrew his 
request for a travel board hearing.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

Credible evidence that a head injury occurred in service has not 
been received, and any residuals of a head injury, if present, 
were first documented many years after service.




CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in an August 2006 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letter also advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, a statement from a fellow serviceman, and VA medical 
records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his 
statements.  He asserts he sustained a head injury during service 
in the same incident in which he suffered burns to his legs.  In 
a statement apparently received in 1995, J.D.B. related he served 
with the Veteran and they had both been wounded in an ambush in 
Vietnam.  He asserted they were in a truck that was struck by 
enemy fire and that they suffered burns to the legs.  There was 
no mention of any head injury.
 
When seen in a VA outpatient treatment clinic in September 2007, 
the Veteran described his in-service injury.  He stated that 
while in Vietnam, the truck he was driving was ambushed and the 
gas tank caught on fire.  He claimed he and his buddy, J.D.B., 
tried to take cover in a nearby ditch.  He added they both 
sustained burns to their legs and that he received a head injury.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records show no complaints or 
findings pertaining to a head injury.  It is significant to 
observe that on a report of medical history in April 1967, just 
prior to his discharge from service, the Veteran denied 
headaches, dizziness, fainting spells or a history of head 
injury.  An examination of the head and a neurological evaluation 
on the separation examination in April 1967 were normal.  

The Veteran was afforded a general medical examination by the VA 
in September 1985.  There was no mention of a head injury.  

The Veteran was seen in a VA outpatient treatment clinic in May 
1994.  He complained of bi-frontal headaches for one to two 
weeks.  The Veteran reported a trauma to the right scalp four 
weeks previously.  Impression was polycythemia vera.  A CT scan 
was ordered due to the reported trauma 4 weeks previously with 
headaches and brief loss of consciousness.  A CT scan of the head 
performed later that month was normal.  

The Veteran was afforded a VA Agent Orange examination in June 
1995.  He stated he sustained second degree burns of his legs 
when the truck he was driving in Vietnam was blown up in an 
ambush.  He maintained he had no other injuries in Vietnam.  On 
review of systems, it was indicated the Veteran had experienced 
headaches over the previous one to two years.

VA outpatient treatment records disclose the Veteran was seen in 
April 2004 and reported he had fallen on ice a few weeks earlier 
and hit his head on hard snow.  

The Board acknowledges that the Veteran was awarded the Purple 
Heart Medal.  In each case in which a veteran is seeking service 
connection for a disability, due consideration shall be given to 
the places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history of 
each organization in which the veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
even assuming combat status, the veteran must provide 
satisfactory evidence of a relationship between his service and 
his current condition.  He has not done so.  Wade v. West 11 Vet. 
App. 302, 305 (1998).

While the Board acknowledges the provisions of 38 U.S.C.A. 
§ 1154(b), the Board finds that there is not "satisfactory lay 
or other evidence" that the Veteran suffered a head injury in 
service.  In this regard, the Veteran specifically denied 
suffering a head injury on the Report of Medical History that he 
completed in April 1967, just prior to discharge.  Moreover, on 
the Agent Orange examination in June 1995 he specifically denied 
suffering any injury other than the burns to his legs in Vietnam.  
The buddy statement did not mention that the Veteran suffered a 
head injury in addition to the burns on his legs.  A May 1994 VA 
outpatient treatment record notes the Veteran suffered a right 
scalp laceration and brief loss of consciousness in April 1994 
and was complaining of headaches, and a January 1995 outpatient 
report attributed the Veteran's headaches to polycythemia vera.  
A May 2002 treatment note related the Veteran's headaches to 
hypertension or polycythemia.  In short, the Veteran's 
contentions that he suffered a severe head injury in service are 
simply not consistent with his own prior statements denying such 
and are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).

Even assuming for the sake of argument that he did suffer a head 
injury at the time of the incident in which his legs were burned, 
there were no complaints or findings of any head injury residuals 
on his separation examination.  There is no diagnosis of any 
chronic disorder that has been related to a head injury in 
service.  Rather, the Veteran's complaints of memory problems 
have been attributed to his PTSD and are considered in the 
evaluation assigned for such.  Moreover, he has not been 
diagnosed with a traumatic brain injury, the CT scan in 1994 was 
normal, and his headaches have been attributed to his 
polycythemia vera or hypertension.  Thus, any residuals of the 
claimed head injury in service were acute and transitory and 
resolved without residual disability.  

While the Veteran contends that he has current symptoms of a head 
injury, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise, such as whether certain 
symptoms are related to a head injury versus other causes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this case, the medical findings 
of record are of greater probative value than the Veteran's 
allegations regarding the onset and etiology of any current 
residuals of the claimed head injury.  The Board finds, 
therefore, that even assuming a head injury did occur in service, 
the preponderance of the evidence is against the claim for 
service connection for residuals of a head injury.

The Board notes that the Veteran has not been given a VA 
examination for his claim for service connection for his claimed 
head injury.  However, as the evidence fails to show credible 
evidence of a head injury in service, shows his current 
complaints are related to other disorders, and fails to indicate 
that any current complaint is possibly related to the claimed 
head injury, a VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).




ORDER

Service connection for residuals of a head injury is denied.


REMAND

The Veteran also asserts a higher rating is warranted for PTSD.  
In this regard, the Board notes the most recent VA psychiatric 
examination was conducted in September 2005.  At that time, the 
Veteran was not taking any medication for PTSD, nor had he been 
hospitalized for it.  The Global Assessment of Functioning score 
following that examination was 55.  

VA outpatient treatment records show the Veteran was seen for 
psychiatric complaints in 2007 and 2008.  The Global Assessment 
of Functioning scores ranged from 35 to 45.  It was noted in 
September 2007 that psychotropic medication had recently been 
prescribed.  The Veteran was hospitalized by the VA in August 
2008.  It was noted that he woke up on the day of admission and 
told his wife he had to go to the hospital because of severe 
anxiety with thoughts of suicide.  The Global Assessment of 
Functioning score on admission was 47, and it was 50 on hospital 
discharge.

The United States United States Court of Appeals for Veterans 
Claims has held that where the veteran claims that a disability 
is worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632. As noted above, the most recent VA 
psychiatric examination was conducted in more than five years 
ago.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he furnish the names, addresses, 
and dates of treatment of all medical 
providers from whom he has received treatment 
for PTSD since 2009.  After securing the 
necessary authorizations for release of this 
information, the RO/AMC should seek to obtain 
copies of all treatment records referred to 
by the Veteran which are not duplicates of 
those already contained in the claims file.  
In addition, VA mental health treatment 
records dating since December 2009 should be 
obtained from the Albany VA medical center. 

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of his PTSD.  The 
examiner should describe all symptoms related 
to PTSD in detail, and indicate how the 
symptoms affect his social and industrial 
capacity, to include the assignment of a 
Global Assessment of Functioning score.  All 
necessary tests should be performed.  The 
claims folder should be made available to and 
be reviewed by the examiner in conjunction 
with the examination.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


